Citation Nr: 0816501	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for eczematoid 
dermatitis.

The veteran testified at a Board video-conference hearing 
before the undersigned Veteran's Law Judge in March 2008.  A 
transcript of the hearing is of record.

The issue has been recharacterized to comport with the 
evidence of record.


FINDING OF FACT

The evidence shows a relationship between the current skin 
disability and service.


CONCLUSION OF LAW

A skin disability was incurred in service.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102 and 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's claim for service connection for a skin 
disability has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted below, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).
Analysis

The veteran seeks service connection for a skin disability.  
At his March 2008 hearing he testified that he started having 
skin problems on his face, neck, arms, and elbows while in 
service.  The veteran also testified that his skin problems 
have been continuous and that he has had the same type of 
symptoms, including the same type of rash and blisters on his 
face and throughout his body, since service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present skin disability.  A letter from a 
VA physician that was received by the RO in November 2004 
notes that the veteran has a long history of skin eruptions 
and for the past 10 years he has treated it with prednisone.  
Likewise, during a VA examination in February 2005, the 
veteran was diagnosed with eczematoid dermatitis, and skin 
excoriation, with some crusting, was noted on his arms and 
face.

Service medical records (SMRs) show that the veteran was 
treated on numerous occasions for a skin disability during 
service.  The veteran's entrance examination dated in June 
1976 shows that on clinical evaluation the veteran was found 
to have normal skin.  SMRs dated in February 1981 note a 
diagnosis of atopic dermatitis that was treated by 
medication.  SMRs dated in December 1981 show treatment for a 
facial and arm rash, and notes raised lesions on the 
veteran's face, arm, and elbows.  SMRs dated in February and 
April 1982 note a diagnosis of, and treatment for, severe 
atopic and contact dermatitis.  SMRs dated in October 1982 
note treatment for exacerbated atopic dermatitis with 
medications.  On his separation examination dated in October 
1984, the veteran reported that he has had, or then did have, 
skin diseases.  Likewise, the veteran testified credibly to 
having developed a skin disability while in service.

As the record shows a present skin disability and treatment 
for skin disorders in service, the determinative issue is 
whether they are directly related.

The favorable evidence consists of the veteran's testimony 
that his skin disability began in service and that he has had 
the same manifestation of that disability from service to the 
present.  The Board finds this testimony to be credible and 
notes that the veteran's SMRs support his assertions.  The 
veteran is competent to report current symptoms, such as a 
rash or blisters, of a skin disability and a continuity of 
such symptoms since service.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation).  

The negative evidence consists of an February 2005 VA 
examination report in which the examiner noted that it was 
less likely than not that the veteran's current skin 
condition, which he diagnosed as eczematoid dermatitis, is 
due to the diagnoses of atopic and contact dermatitis in 
service.  The examiner based his opinion on the fact that the 
veteran did not currently have a diagnosis of atopic 
dermatitis and has been diagnosed with increased sensitivity 
of the skin to sunlight.

In fact, the veteran has had a skin disability, with the same 
manifestations, from active service to the present; 
regardless of differing diagnoses.  

All doubt is resolved in the veteran's favor and service 
connection for a skin disability is warranted. 


ORDER

Entitlement to service connection for a skin disability, is 
granted, subject to the rules and payment of monetary 
benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


